      Case: 1:19-cv-07278 Document #: 8 Filed: 11/20/19 Page 1 of 3 PageID #:40




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 GEORGANN KATHLEEN SEVEC,                          )
                                                   )
                                Plaintiff,         )
                                                   )
                                                           No. 19 C 7278
                        v.                         )
                                                   )
                                                           Judge Norgle
 ANDREW SAUL,                                      )
 Commissioner of Social Security,1                 )
                                                   )
                                Defendant.         )

                                 ATTORNEY DESIGNATION

       Please take notice that the undersigned Assistant United States Attorney has been

designated in the above captioned case. This designation is provided for informational purposes

only and does not constitute an appearance, a motion, or a responsive pleading and does not waive

any defenses. See LR 83.16(b).

                                              Respectfully submitted,

                                              JOHN R. LAUSCH, Jr.
                                              United States Attorney

                                              By: s/ Jonathan C. Haile
                                                 JONATHAN C. HAILE
                                                 Assistant United States Attorney
                                                 219 South Dearborn Street
                                                 Chicago, Illinois 60604
                                                 (312) 886-2055
                                                 jonathan.haile@usdoj.gov




       1
         Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
USC 405(g)(action survives regardless of any change in the person occupying the office of
Commissioner of Social Security).
     Case: 1:19-cv-07278 Document #: 8 Filed: 11/20/19 Page 2 of 3 PageID #:41




Of Counsel:

KATHRYN CALDWELL
Regional Chief Counsel
Social Security Administration

JOHN CHADWICK
Assistant Regional Counsel
Office of the Regional Chief Counsel
200 West Adams Street, Suite 3000
Chicago, Illinois 60606




                                        2
     Case: 1:19-cv-07278 Document #: 8 Filed: 11/20/19 Page 3 of 3 PageID #:42




                               CERTIFICATE OF SERVICE

       The undersigned Assistant United States Attorney hereby certifies that in accordance with
FED. R. CIV. P. 5, LR5.5, and the General Order on Electronic Case Filing (ECF), the following
document:

           Attorney Designation

was served pursuant to the district court’s ECF system as to ECF filers, if any, and was sent by
first-class mail on November 20, 2019, to the following:

             Georgann Sevec
             5 North Broadway
             Apt. A
             Joliet, IL 60435


                                                   s/ Jonathan C. Haile
                                                   JONATHAN C. HAILE
                                                   Assistant United States Attorney
                                                   219 South Dearborn Street
                                                   Chicago, Illinois 60604
                                                   (312) 886-2055
                                                   jonathan.haile@usdoj.gov




                                               3
